Court Records — Part-Time Employee — Court Fund A part-time county employee of the Court Clerk hired specifically to operate a photostatic machine for purposes of making court records may be paid from the Court Fund. The Attorney General has considered your request for an official opinion dated August I, 1969, wherein you ask: May a part-time county employee of the Court Clerk hired specifically to operate a photostatic machine for purposes of making court records be paid from the Court Fund? Title 20 O.S. 1304 [20-1304] (1968), provides in part: "Claims against the Court Fund shall include only such expenses as may be lawfully incurred incident to the operation of the court in said county. and are approved by the governing board of the Court Fund or. a majority thereof. The term 'expenses' shall include . . . part-time help . . . provided further, that no salaries of full-time court clerks and deputy court clerks shall be paid out of the Court fund; . . . ." It is, therefore, the opinion of the Attorney General that a part-time county employee of the Court Clerk hired specifically to operate a photostatic machine for purposes of making court records may be paid from the Court Fund. (W. Howard O'Bryan Jr.) ** SEE: OPINION NO. 70-237 (1970) **